Citation Nr: 1759108	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial compensable rating for peripheral neuropathy, left lower extremity.

2.  Entitlement to an initial compensable rating for peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2017, the Veteran testified during a hearing before the undersigned by videoconference; a transcript is of record.


FINDING OF FACT

1.  Since July 12, 2011, manifestations of the Veteran's peripheral neuropathy include "blind spots" of numbness in his bilateral toes and feet, but did not manifest to mild incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for peripheral neuropathy, left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2017).

2.  The criteria for an initial compensable rating for peripheral neuropathy, right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

In January 2011, the Veteran was granted service connection for diabetes mellitus II with peripheral neuropathy of the lower extremities.  An evaluation of 20 percent was assigned for the Veteran's diabetes mellitus II.  The Veteran's peripheral neuropathy was assigned an initial noncompensable evaluation.  The Veteran and his representative contend he is entitled to an initial compensable rating for peripheral neuropathy of his bilateral lower extremities.  

Note (1) of Diagnostic Code 7913 states that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.120.  Consequently, the Board will determine whether increased ratings are warranted for the lower extremities.

Under Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve:  the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124(a).

The Veteran has sought treatment for symptoms relating to his peripheral neuropathy since July 2011.  In August 2011 the Veteran reported burning in his feet.  

The Veteran was examined by VA in March 2012.  The VA examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities.  The examiner noted the Veteran's muscle strength was 5/5 and his deep tendon reflexes were normal.  No evidence of sensory impairment or muscle atrophy was found.  The Veteran's sciatic and femoral nerves were reported as normal.  During the examination the Veteran reported burning in his feet when exercising.  The Veteran stated he has "blind spots" of numbness on his toes which started prior to his diabetes mellitus II diagnosis.  The Veteran further stated that his "toes felt like they had towels on top but numbed compared to his feet."  See March 2012 VA Examination at page 10.

The Veteran appeared before the undersigned Veteran's Law Judge during a videoconference hearing in July 2017.  At that time the Veteran testified that he experienced numbness in his bilateral toes and feet.  The Veteran testified that the numbness does not radiate up or down either of his legs.  He testified that while he experienced a little tingling in both feet, "it was not something that was there all the time."  See July 2017 Hearing Transcript at page 6.  He stated that he felt the tingling a little more when his feet would swell and the burning sensation was very light.  The Veteran testified that he did not experience tremors, difficulty walking, throbbing, foot drop or dangle, loss of sensation, and had no trouble bending his knees or using the muscles in his calves.  The Veteran testified that he was worried his feet would get worse due to his diabetes.  However, when ask directly if he felt his symptoms had worsened since 2012, the Veteran replied "no".  Id. at 13.  The Veteran was asked if he had to describe his symptoms using the terms "mild, moderate or severe" he replied, "Maybe toward the bottom."  Id. at 11.  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the Veteran's lay statements and testimony credible.

The 2012 VA examination showed normal muscle strength, no sensory impairments or muscle atrophy, along with normal sciatic and femoral nerves.  The Veteran's credible testimony supports no findings that his symptoms have worsened to a compensable degree since his last VA examination in 2012.  Accordingly, the evidence is against an initial compensable rating for the Veteran's peripheral neuropathy of both the left and right lower extremity.  The benefit of the doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107b.


ORDER

1.  Entitlement to an initial compensable rating for peripheral neuropathy, left lower extremity is denied.

2.  Entitlement to an initial compensable rating for peripheral neuropathy, right lower extremity is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


